Order entered OctobercA , 2012




                                                In The
                                      Court of Ztppeaf5
                            jf iftb 3Dititritt of Mexacs at Malin
                                        No. 05-12-00908-CR

                              KEVIN MONROE AMOS, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F11-34685-U

                                              ORDER
        The Court ORDERS court reporter Pefi Wood to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing State's Exhibit nos. 1, 3, 43, 46, 47, 65, 73,

and 74, DVDs. The DVD exhibits shall be filed in the proper electronic format.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Peri

Wood, official court reporter, 291st Judicial District Court, and to counsel for all parties.




                                                       DAVID L. BRIDGE
                                                       JUSTICE